Title: To Benjamin Franklin from Pieter Buyck, 29 March 1783
From: Buyck, Pieter
To: Franklin, Benjamin


Son ExcellenceGand 29 mars 1783
J’ai L’honneur de Vous Confirmer ma dernre. du 17. feve. Sur la quelle Je me flattois de me Voir favorisé de Votre reponse, mais a mon deplaisir Je m’en trouve frustré Jusqu’a ce moment.
Puisque Je trouve que Le plus long terme, que m’a fixé monsr. Wm. Bell de Recevoir de Son Excellence La Remise des f. 6888..10..8 de change, est Échu aux environs d’un mois, Je prends de nouveau la liberté de Vous Supplier de Vouloir daigner m’honnorer de Votre chere reponse & me mander a quel term Je puis m’en prevaloir Sur Vous, ayant besoin des gros fonds pour des considrables achats de toilles Ecruës que Je dois faire.
J’ai L’honneur d’Etre avec un devouëment Le plus Respectueux De Son Excellence Le plus he. & plus obt. Serviteur
Pr. Bûyck
Son Excellence. Doctor frankelyn A Paris
 
Addressed: A Son Excellence / Doctor frankelyn / ministre general des Etats unis / d’amerique en france / A Paris
Notation: Buyck 29 Mars 1783.
